        Case 1:20-cv-03010-APM Document 43-2 Filed 11/19/20 Page 1 of 1




UNITED STATES DISTRICT COURT
DISTRICT OF COLUMBIA

United States of America, et al.,
                                     Plaintiffs,       Civ. Action No. 1:20-cv-03010-APM

                    -against-

Google LLC,


       Defendant.



                                       Proposed Order


       At the District of Columbia this ____ day of November, 2020, having considered the

Motion of Oracle Corporation seeking the admission pro hac vice of John D. Friel and the

Declaration of John D. Friel submitted in support of the Motion:

       IT IS HEREBY ORDERED that the Motion is GRANTED.




                                                   _________________________
                                                    Hon. Amit P. Mehta
                                                    United States District Judge
